Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-33 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pub. No. 2019/0214601 A1).

As to claim 1, Park discloses a display apparatus (figs 1 and 15; [0038]) comprising:
a substrate (fig 15, 140a) having adjacent first (fig 1 with cross section II-II’ shown in figure 15; wherein first area includes the area of display region to the right of region 210) and second areas (second area is considered to be the region including 210 and region to the left) for displaying an image ([0038]), the first area comprising a transmission area (210) and a pixel area (pixel area to the left of transmission area 210);
a first inorganic insulating layer (fig 15, multilayer including 13 and 15; [0075]) on the transmission area (210) and the pixel area (area to the left of 210), a thickness of the first inorganic insulating layer in the transmission area (thickness T1 shown including sub-layer 13) being less than a thickness of the first inorganic insulating layer in the pixel area (thickness of inorganic layer including sub-layers 13 and 15);
a second inorganic insulating layer (layer 17; [0075]) on the first inorganic insulating layer (layers 13/15) to correspond to the pixel area (area to left of transmission area 210), and defining a transmission hole (hole in layer 17) corresponding to transmission area (210);
a first organic insulating layer (19; [0094]) on the second inorganic insulating layer (17); and 
a second organic insulating layer (21; [0094]) on the first organic insulating layer (19). 

As to claim 2, Park discloses the display apparatus of claim 1 (paragraphs above),
wherein the transmission hole (hole in 17) is defined by an inner stepped surface that faces the transmission area (210) and that is clad with at least one of the first organic insulating layer (19) and the second organic insulating layer (21). 

As to claim 3, Park discloses the display apparatus of claim 2 (paragraphs above),  
wherein at least one of the first organic insulating layer (19) and the second organic insulating layer (21) contacts the first inorganic insulating layer (13) in the transmission area (210). 

As to claim 4, Park discloses the display apparatus of claim 2 (paragraphs above),
wherein the first organic insulating layer (19) directly contacts the stepped surface (stepped surface formed by opening of layer 17). 

Claim(s) 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US Pub. No. 2017/0005155 A1), hereafter referred to as You.

As to claim 27, You discloses a display apparatus (fig 1, display apparatus 1) comprising:
a substrate (fig 4, substrate 10) having adjacent first (fig 1, upper half of DA) and second areas (lower half of DA) for displaying an image ([0025]), the first area (upper half of DA) comprising a transmission area (fig 4, 200; [0042]) and a pixel area (area 100; [0042]);
a first inorganic insulating layer (11; [0096]) on the transmission area (200) and the pixel area (100);
a second inorganic insulating layer (17; [0090]) on the first inorganic insulating layer (11) to correspond to the pixel area (100), and defining a transmission hole (TW) corresponding to the transmission area (200);
a first organic insulating layer (19; [0090]) on the second inorganic insulating layer (17); and
a second organic insulating layer (21; [0090]) on the first organic insulating layer (19),
wherein the transmission hole (TW) of the second inorganic insulating layer (17) has an inner stepped surface facing the transmission area (200), and clad with at least one of the first organic insulating layer (19) and the second organic insulating layer (21). 
 
As to claim 28, You discloses the display apparatus of claim 27 (paragraphs above),
wherein at least one of the first organic insulating layer (19) and the second organic insulating layer (21) contacts the first inorganic insulating layer (11). 

As to claim 29, You discloses the display apparatus of claim 27 (paragraphs above),
wherein the first organic insulating layer (19) directly contacts the stepped surface (stepped surface of 17). 

As to claim 30, You discloses the display apparatus of claim 29 (paragraphs above),
wherein the first organic insulating layer (19) and the second organic insulating layer (21) respectively define a first opening (opening in layer 21 for corresponding claim 31 below and opening in layer 19 for corresponding claim 32 below; additionally, see figure 5) and a second opening (opening in 19 for corresponding claim 31 below and opening in 21 for corresponding claim 32 below) corresponding to the transmission hole (200), and 
wherein a width of the first opening (width of either opening in 19 or 21) is less than a width of the transmission hole (200). 

As to claim 31, You discloses the display apparatus of claim 30 (paragraphs above),
wherein a width of the second opening (width of opening in 19) is greater than the width of the first opening (width of opening in 21). 

As to claim 32, You discloses the display apparatus of claim 30 (paragraphs above),
wherein a width of the second opening (width of opening in 21) is less than the width of the first opening (width of opening in 19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kim et al. (US Pub. No. 2015/0021562 A1), hereafter referred to as Kim.

As to claim 22, You discloses a display apparatus (fig 1, display apparatus 1) comprising:
a substrate (fig 5, substrate 10) having adjacent first (fig 1, upper half of DA) and second areas (lower half of DA) for displaying an image ([0025]), the first area (upper half of DA) comprising a transmission area (fig 5, 200; [0042]) and a pixel area (area 100; [0042])
a first inorganic insulating layer (11) on the transmission area (200) and the pixel area (100);
a second inorganic insulating layer (13) on the first inorganic insulating layer (11) to correspond to the pixel area (100), and defining a transmission hole (opening in 13) corresponding to the transmission area (200);
a first interlayer insulating layer (17) on the second inorganic insulating layer (13);
a second organic insulating layer (19) on the first interlayer insulating layer (17); and
a pixel electrode (121) on the second organic insulating layer (19).
You does not disclose wherein the first interlayer insulating layer (19) is an organic material; and
wherein a thickness of the first inorganic insulating layer in the transmission area is about 2,500A or more. 
Nonetheless, Kim discloses wherein an interlayer insulating layer (14) is an organic material ([0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the interlayer insulating layer of You with an organic material as taught by Kim since this will simplify the planarization of the top surface in order to allow for simplification of the formation of the metallization layer.  
Kim further discloses wherein a thickness of a first inorganic insulating layer (fig 6, BRL; [0083]) is about 2,500A or more ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first inorganic insulating layer of You with the thickness as taught by Kim so that the first inorganic insulating layer will protect the pixel elements from foreign, impure substances out of the plastic substrate (Kim, [0070]). 

As to claim 23, You in view of Kim disclose the display apparatus of claim 22 (paragraphs above). 
You further discloses wherein the first inorganic insulating layer comprises a barrier layer ([0071]). 

As to claim 24, You in view of Kim disclose the display apparatus of claim 23 (paragraphs above).
Kim further discloses a buffer layer (BFL) on a barrier layer (BRL). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the buffer layer on the barrier layer of You as taught by Kim since this will improve the adhesive force of the semiconductor pattern (Kim [0082]). 
You further discloses wherein the second inorganic insulating layer comprises a gate insulating layer (13) on the barrier layer (11), and an interlayer insulating layer (15) on the gate insulating layer (13), and
wherein the display apparatus (1) further comprises a thin-film transistor (fig 5, TFT) comprising a semiconductor layer (211) on the barrier layer (11), a gate electrode (214) on the semiconductor layer (211) with the gate insulating layer (13) therebetween, and an electrode layer (219) on the gate electrode (214) with the interlayer insulating layer (15) therebetween. 

As to claim 25, You in view of Kim disclose the display apparatus of claim 22 (paragraphs above).
You further discloses wherein the first interlayer insulating layer (17) and the second organic insulating layer (sublayers 19 and 21 are considered to be the second organic insulating layer) respectively define a first hole (opening in layer 17) and a second hole (opening in layers 19 and 21) corresponding to the transmission hole (in region 200),
wherein a width of the second hole (width of hole in layer 21 which is a part of the second organic layer) is greater than a width of the first hole (width of hole in 19), and 
wherein the width of the first hole (width of hole in 17)) is greater than a width of the transmission hole (width of hole in 13). 

As to claim 26, You in view of Kim disclose the display apparatus of claim 25 (paragraphs above).
You further discloses wherein a stepped surface of the transmission hole facing the transmission area (fig 5, step in opening of layer 13), a stepped surface of the first hole (hole in layer 17), and a stepped surface of the second hole (hole in layer 21) form a stair shape. 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of You.

As to claim 5, Park discloses the display apparatus of claim 4 (paragraphs above).
Park does not disclose wherein the first organic insulating layer and the second organic insulating layer respectively define a first opening and a second opening corresponding to the transmission hole, and 
wherein a width of the first opening is less than a width of the transmission hole. 
Nonetheless, You discloses wherein a first organic insulating layer (19) and a second organic insulating layer (21) respectively define a first opening and a second opening corresponding to a transmission hole (200), and 
wherein a width of the first opening (opening in 19) is less than a width of the transmission hole (opening in layer 31 corresponding to region 200). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening in the first and second organic layers of Park as taught by You since this will improve the optical properties of the light transmission region by eliminating the light reflection and refraction between the organic layers. 

As to claim 6, Park in view of You disclose the display apparatus of claim 5 (paragraphs above).
You further discloses wherein a width of the second opening (fig 5, width of opening in layer 21) is greater than a width of the first opening (width of opening in layer 19). 

As to claim 7, Park in view of You disclose the display apparatus of claim 5 (paragraphs above).
You further discloses wherein a width of the second opening (fig 4, width of opening in layer 21) is less than the width of the first opening (width of opening in layer 19). 

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim.

As to claim 11, Park discloses the display apparatus of claim 1 (paragraphs above),
Park does not disclose wherein a thickness of the first inorganic insulating layer in the transmission area is about 2,500A or more. 
Nonetheless, Kim discloses wherein a thickness of a first inorganic insulating layer (fig 6, BRL; [0083]) is about 2,500A or more ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first inorganic insulating layer of You with the thickness as taught by Kim so that the first inorganic insulating layer will protect the pixel elements from foreign, impure substances out of the plastic substrate (Kim, [0070]).

As to claim 16, Park discloses the display apparatus of claim 1 (paragraphs above).
Park does not disclose wherein the second inorganic insulating layer comprises a buffer layer directly contacting the first inorganic insulating layer, a gate insulating layer on the buffer layer, and an interlayer insulating layer on the gate insulating layer. 
Nonetheless, Kim discloses wherein a second inorganic insulating layer comprises a buffer layer (fig 6, BFL/DPL) directly contacting a first inorganic insulating layer (BRL), a gate insulating layer (12) on the buffer layer (BFL), and an interlayer insulating layer (14) on the gate insulating layer (12). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the circuit layers of Kim in the display of Park since this allow for the active control of the light emission elements while protecting the organic emission element and semiconductor active layers from contamination from the organic substrate material. 

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of You and further in view of Kim.

As to claim 12, Park discloses the display apparatus of claim 1 (paragraphs above).
Park does not disclose a pixel electrode on the second organic insulating layer;
a third organic insulating layer covering an edge of the pixel electrode, and exposing a central portion thereof;
an intermediate layer on the pixel electrode and comprising an emission layer; and 
an opposite electrode on the intermediate layer. 
Nonetheless, You discloses a pixel electrode (fig 5, electrode 121) on an organic insulating layer (19), You further discloses a first interlayer insulating layer (17), however, does not disclose that this interlayer is an organic layer.  Nonetheless, Kim discloses wherein an interlayer insulating layer (14) is an organic material ([0056]).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the interlayer insulating layer of You with an organic material as taught by Kim since this will simplify the planarization of the top surface in order to allow for simplification of the formation of the metallization layer.  
You further discloses a third organic insulating layer (21) covering an edge of the pixel electrode (121), and exposing a central portion thereof;
an intermediate layer (123) on the pixel electrode (121) and comprising an emission layer (123; [0064]); and 
an opposite electrode (125) on the intermediate layer (123). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the third organic insulating layer and intermediate layers on the display element of Park in view of Kim as taught by You since this will improve the pixel definition area and reduce cross color contamination in the displayed image.  

As to claim 13, Park in view of You and Kim disclose the display apparatus of claim 12 (paragraphs above).
You further discloses wherein the intermediate layer (123) and the opposite electrode (125) are on an entirety of the first area (100 and 200). 

As to claim 14, Park in view of You and Kim disclose the display apparatus of claim 13 (paragraphs above).
Park further discloses a thin-film encapsulation layer (fig 15, layer 31) comprising a first inorganic encapsulation layer (31a) on an opposite electrode (23), a second inorganic encapsulation layer (31c) on the first inorganic encapsulation layer (31a), and an organic encapsulation layer (31b) between the first inorganic encapsulation layer (31a) and the second inorganic encapsulation layer (31c). 

As to claim 15, Park in view of You and Kim disclose the display apparatus of claim 12 (paragraphs above).
Park further discloses wherein an intermediate layer (22a) and an opposite electrode (23) each define an opening corresponding to the transmission area (opening of 22a and 23 corresponding to area 210). 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and further in view of Park et al. (US Pub. No. 2019/0197965 A1), hereafter referred to as Park3.

As to claim 17, Park in view of Kim disclose the display apparatus of claim 16 (paragraphs above).
Park in view of Kim do not disclose a metal layer between the first inorganic insulating layer and the buffer layer. 
Nonetheless, Park3 discloses a metal layer (fig 3B, layer 380; [0084]) between a first inorganic insulating layer (layer 302) and a buffer layer (303). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the metal layer of Park3 between the first inorganic insulating layer and the buffer layer of Park in view of Kim since this will shield the semiconductor active layer.  
 
As to claim 18, Park in view of Kim and Park3 disclose the display apparatus of claim 17 (paragraphs above).
Park3 further discloses wherein the metal layer is configured to receive a constant voltage ([0084]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and further in view of Park et al. (US Pub. No. 2017/0221976 A1), hereafter referred to as Park2. 

As to claim 19, Park in view of Kim disclose the display apparatus of claim 16 (paragraphs above).
Kim further discloses a thin-film transistor (fig 6, TFT2) on the pixel area (OLED area) and comprising:
a semiconductor layer (Al2) between the buffer layer (BFL) and the gate insulating layer (12); and 
a gate electrode (GE2) between the gate insulating layer (12) and the interlayer insulating layer (14).
Park in view of Kim do not disclose an electrode layer between the interlayer insulating layer and the first organic insulating layer. 
Nonetheless, Park2 discloses an electrode layer (fig 11, 180) between an interlayer insulating layer (155) and a first organic insulating layer (270). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the electrode layer of Park2 in the display apparatus of Park in view of Kim since this will allow for the simplified incorporation of a capacitor in the display circuitry with the gate electrode. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bai (US Pub. No. 2021/0301386 A1).

As to claim 20, Park discloses the display apparatus of claim 1 (paragraphs above),
Park does not disclose a first pixel in the pixel area; and 
a second pixel in the second area, 
wherein, when the first pixel and the second pixel emit the same color, an emission area of the first pixel being greater than an emission area of the second pixel. 
Nonetheless, Bai discloses a first pixel in the pixel area (figs 2a-c, first area 11); and 
a second pixel in the second area (second area 12), 
wherein, when the first pixel and the second pixel emit the same color (fig 2c, RGB color pixels), an emission area of the first pixel being greater than an emission area of the second pixel (emission area in region 11 is greater than emission area in 12).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the emission region of the pixels in a transmission region of Park as taught by Bai since this will allow for displaying an image in the transmission region with improved optical characteristics.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bai and further in view of Kwon et al. (US Pub. No. 2019/0280248 A1), hereafter referred to as Kwon.

As to claim 21, Park discloses the display apparatus of claim 1 (paragraphs above),
Park does not disclose wherein a resolution of the first area is less than a resolution of the second area, and 
wherein the substrate comprise a first organic base layer, a second organic base layer, and an inorganic base layer therebetween. 
Nonetheless, Bai discloses wherein a resolution of a first area is less than a resolution of a second area (figs 2a-c, resolution in area 11 is less than area 12). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the emission region of the pixels in a transmission region of Park as taught by Bai since this will allow for displaying an image in the transmission region with improved optical characteristics. 
Park in view of Bai do not disclose wherein the substrate comprise a first organic base layer, a second organic base layer, and an inorganic base layer therebetween. 
Nonetheless, Kwon discloses wherein a substrate comprise a first organic base layer, a second organic base layer, and an inorganic base layer therebetween (fig 2, substrate 200 and [0030]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the substrate of Park in view of Bai with the substrate with the organic/inorganic/organic lamination substrate as taught by Kwon since with will improve protection characteristics of the display apparatus while allowing for improved flexibility of the device. 

Allowable Subject Matter
Claims 8-10 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the second organic insulating layer directly contacts the stepped surface, as recited in claims 8 and 33.  Claims 9-10 are objected to because of their dependence on claim 8.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2016/0293687; US2018/0301658; and US 9666654 are pertinent prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/29/2022